Citation Nr: 0913175	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  04-41 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for residuals of a 
right hand injury, to include arthritis.  

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a left ankle 
disability, to include arthritis.  

5.  Entitlement to an initial evaluation greater than 30 
percent for post-traumatic stress disorder (PTSD).

6.  Entitlement to an initial evaluation greater than 10 
percent for residuals of injury to the left foot, fractured 
first, second and third toes with arthritis.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

M. Carsten


INTRODUCTION

The Veteran served on active duty from February 1941 to July 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which in pertinent part granted service connection for PTSD 
(30 percent) and residuals of injury to the left foot, 
fractured first, second, and third toes (10 percent); and 
denied service connection for tinnitus, residuals of right 
hand injury, left ankle condition, right knee condition, and 
arthritis of the right hand, left ankle and toes.  

A Decision Review Officer (DRO) hearing was held in February 
2005.  A videoconference hearing was held before the 
undersigned Veterans Law Judge in February 2009.  At that 
time, the Veteran essentially indicated that the claimed 
arthritis was related to the reported injuries.  Thus, rather 
than adjudicate arthritis in the claimed joints as a separate 
issue, the Board has recharacterized the issues as stated 
above to include consideration of arthritis of the right 
hand, left ankle, and left toes.  

In his June 2004 notice of disagreement, the Veteran raised a 
claim of service connection for a right ankle condition.  In 
October 2004, the RO sent a development letter addressing 
this issue.  On review, it does not appear that this issue 
has been adjudicated and it is referred to the RO for the 
appropriate action.

The Board notes that additional evidence was received 
following the July 2006 Supplemental Statement of the Case 
(SSOC), which addressed the service connection claims.  This 
evidence, however, appears to pertain to the evaluations for 
PTSD and left foot disability and was addressed in the April 
2007 Statement of the Case (SOC).  On review, a remand for 
the RO to consider this evidence in connection with the 
service connection claims is not necessary.  See 38 C.F.R. 
§§ 19.31, 19.37 (2008); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a right 
knee disability and a left ankle disability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the Veteran's tinnitus is related to in-service acoustic 
trauma.  

2.  The Veteran was wounded in the right hand in September 
1944.  VA examination includes a diagnosis of residual 
injury, right hand.  

3.  The Veteran's PTSD is manifested by deficiencies in most 
areas, including judgment and mood, due to symptoms such as 
sleep disturbances, nightmares, anxiety/nervousness, 
depression, preoccupation with wartime experiences, suicidal 
thoughts, irritability, problems with anger, and problems 
relating to those outside his family.   

4.  The Veteran's service-connected left foot disability is 
manifested by x-ray findings of dislocation of the middle 
phalanges over the proximal phalanges of the third digit and 
minimal to moderate degenerative arthritic change; and 
objective deformities of the first three digits, limited 
motion, and pain and tenderness.  The disability picture more 
nearly approximates a moderately severe foot injury.


CONCLUSIONS OF LAW

1.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2008).

2.  Service connection for residuals of a right hand injury 
is warranted.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2008).

3.  The criteria for an initial 70 percent evaluation for 
PTSD are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.  

4.  The criteria for an initial 20 percent evaluation for 
residuals of injury to the left foot, fractured first, second 
and third toes with arthritis are met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5284 (2008).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a SOC or SSOC.  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

By letter dated in November 2003, the RO notified the Veteran 
of the evidence necessary to substantiate his claim for 
service connection for a right hand condition and secondary 
arthritis.  He was informed of the information and evidence 
VA would provide and of the information and evidence he 
should provide.  Letter dated in March 2006 provided 
information regarding how VA assigns disability ratings and 
effective dates.  The Board acknowledges that the Veteran was 
not provided notice specifically regarding entitlement to 
service connection for tinnitus.  The Board observes, 
however, that this issue was not claimed by the Veteran; 
rather, it appears to have been inferred by the RO based on 
findings provided at the VA audiometric examination in 
connection with his claim for service connection for hearing 
loss.  In this regard, the Board notes that letter dated in 
February 2004 advised the Veteran of the evidence necessary 
to substantiate the claim for service connection for 
bilateral hearing loss.  This same information applies to a 
claim for tinnitus and the Board does not find the Veteran 
prejudiced by the absence of specific notice addressing this 
issue.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Further, the Veteran and his representative appear to 
have actual knowledge of the elements necessary to support 
this claim as it was discussed in detail at the hearings.  
The service connection claims were readjudicated in the July 
2006 SSOC.  

In this case, the claims for higher disability ratings for 
PTSD and the residuals of the left foot injury are 
"downstream" issues in that they arose from the initial 
grant of service connection.  Prior to the rating decision 
granting service connection, the RO issued a letter in 
November 2003 that notified the Veteran of the evidence 
necessary to substantiate his claims for service connection 
for PTSD and left toe disability with arthritis.  He was 
advised of the information and evidence VA would obtain and 
of the information and evidence he was responsible for 
providing.  In March 2006, the RO provided information 
regarding how VA assigns disability ratings and effective 
dates.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
held that, with respect to increased rating claims, section 
5103(a) notice requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in the severity of the disability and the effect the 
worsening has on the claimant's employment and daily life.  
Notice may also need to include the specific Diagnostic Code 
under which the claimant is rated if entitlement to a higher 
disability rating would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability.  

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating and 
effective date have been assigned, the claim of service 
connection has been more than substantiated, it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the rating of the 
disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  In line with the above 
reasoning, Vazquez-Flores v. Peake (dealing with providing 
additional notice in cases of increased ratings) does not 
apply to an initial rating claim because VA's VCAA notice 
obligation was satisfied when the RO granted the claim for 
service connection.  

Notwithstanding, the Board notes that by letter dated in 
October 2004, the RO notified the Veteran of the information 
necessary to substantiate a claim for a higher rating for 
PTSD.  In September 2006, the RO notified the Veteran of the 
information necessary to substantiate a claim for a higher 
rating for his left foot disability.  Additionally, the April 
2007 SOC notified the Veteran of the applicable regulations 
pertaining to the evaluation of PTSD and his foot disability.    

Under VCAA, VA also has a duty to assist a veteran in the 
development of a claim.  This includes assisting with 
procuring service treatment records, relevant treatment 
records, and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2008).

The RO requested the Veteran's service treatment records and 
response received indicates that standard source documents 
were not available.  However, information from hospital 
admission cards created by the Office of the Surgeon General 
was received.  The claims file contains a copy of a December 
1944 medical board proceeding as well as VA medical center 
(VAMC) records, and records from Dr. K.A.  VA treatment 
records note the receipt of Social Security benefits.  
Information in the claims file indicates the Veteran retired 
in 1988 and the receipt of these benefits appears to be based 
on retirement age and not disability.  Therefore, the Board 
finds that a remand to request records from the Social 
Security Administration (SSA) would serve no useful purpose.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The Veteran was provided VA examinations in March 2004 (PTSD, 
audiometric, hand, and foot) and additional foot examination 
in December 2006.  

In the October 2008 Informal Hearing Presentation, the 
Veteran's representative argued that the Veteran's PTSD had 
worsened and that as the last examination was over four years 
old, he should be afforded another examination to determine 
the current severity of his disability.  However, the 
representative requested that in lieu of a remand, the 
Veteran be granted no less than a 70 percent evaluation for 
PTSD.  In essence, the representative appears to believe that 
the worsened state of the Veteran's disability would be 
accurately reflected by the 70 percent rating.  Consequently, 
in light of the favorable decision to grant an increased 
evaluation to 70, the Board finds that a remand for 
additional examination is not warranted.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II. Analysis

Service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110  (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2008).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within one year after discharge from service.  38 
U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2007); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

	a. Tinnitus

The Veteran contends that service connection is warranted for 
tinnitus.  In his June 2004 notice of disagreement, he 
reported that during service he was blown completely out of a 
foxhole and due to the explosion he suffered hearing loss 
with tinnitus.  He stated that he never really knew what 
caused the sound in his ears but that he has had it since the 
explosion.  

The Veteran's Enlisted Record shows that he participated in 
various campaigns during World War II and was awarded a 
Purple Heart medal.  Medical Board proceeding in December 
1944 indicates the Veteran was wounded in the right hand in 
September 1944 and was thrown out of his foxhole.  On review, 
in-service acoustic trauma is clearly established.  

The Veteran was seen at the VAMC in August 2003 to establish 
prescription and other benefits.  At that time he reported 
severe hearing loss related to mortar explosions.  He denied 
tinnitus.  

The Veteran underwent a VA examination in March 2004.  He 
reported that a mortar exploded approximately two feet from 
his head and he was rendered unconscious.  He also reported 
that he does not remember whether this resulted in tinnitus.  
Following service, he laid natural gas pipeline and that 
environment was noisy only from the equipment that moved the 
earth prior to the pipe being laid.  Following that he worked 
for a steel company for 15 years as a pipe fitter and welder.  
During the noisy periods he wore hearing protection.  He 
first became aware of hearing loss while employed at the 
steel company somewhere between 1965 and 1970.  He reported a 
buzzing tinnitus bilaterally, occurring two to six times per 
week with each episode lasting from 15 minutes to two hours.  
He reported the onset of tinnitus while employed at the steel 
company.  The examiner opined that it was not likely that the 
tinnitus was the result of any activity during military 
service because the Veteran stated that it began around 1965 
or a little later.  

At the February 2005 DRO hearing, the Veteran stated that he 
could not recall when he first noticed a constant ringing in 
his ears.  He noted that it was off and on and that he had it 
prior to being discharged.  He never had it before the mortar 
explosion.  The Veteran agreed that he has had ringing in his 
ears ever since he left the service but does not have it 24 
hours a day.  He thought that maybe it started before 1965 
and that it could have started right after the shellshock.

At the February 2009 videoconference hearing, the Veteran 
reported that he was exposed to artillery and other loud 
noises during combat.  He testified that tinnitus comes and 
goes but he could not tell exactly when he first noticed it.  
He seemed to relate it to the mortar explosion.  The 
Veteran's son testified that while growing up he remembered 
his father talking about the ringing in his ears.  

The Board recognizes that the Veteran is competent to report 
ringing in his ears.  See Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002) (appellant competent to testify regarding 
symptoms capable of lay observation).  Notwithstanding, a 
review of the record shows inconsistent reports regarding the 
onset of tinnitus.  That is, that tinnitus began during 
service and continued to date or that it began while working 
in the steel mill.  In considering the Veteran's statements, 
the Board notes that he denied having tinnitus in August 2003 
and he did not claim service connection for tinnitus at the 
time of his October and November 2003 claims.  Considering 
the evidence of record, the Board concludes that there is no 
credible evidence of  continuity of symptomatology.  Finally, 
the record does not contain competent medical evidence 
relating the Veteran's currently diagnosed tinnitus to active 
military service or events therein.  The Board acknowledges 
the Veteran's status as a combat veteran, but notes that this 
does not serve to establish continuity or a medical nexus.  
See 38 C.F.R. § 3.304(d) (2008).  

In light of the veteran's participation in combat operations, 
the Board has considered the potential impact of 38 U.S.C.A. 
§ 1154(b) on the credibility of his lay reports of ringing in 
his ears in service.  However, 38 U.S.C.A. § 1154(b) can be 
used only to provide a factual basis upon which a 
determination could be made that a particular disease or 
injury was incurred or aggravated in service, not to link the 
claimed disorder etiologically to a current disorder.  See 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  Thus, 
the veteran's exposure to combat serves to help him establish 
that he was exposed to artillery and loud noises in service, 
and it also serves to help him establish that he experienced 
symptoms of ringing in his ears at the time that he was 
exposed to combat. However, that presumption does not extend 
to establish continuous symptomatology after service.  

As discussed, a review of the record shows inconsistent 
reports regarding the onset of tinnitus.  He denied having 
tinnitus in August 2003, he did not claim service connection 
for tinnitus at the time of his October and November 2003 
claims, and he has since provided conflicting reports as to 
whether his tinnitus began during service and continued to 
date or whether it began while working in the steel mill.  
Considering these conflicting reports, the Board concludes 
that there is no credible evidence of continuity of 
symptomatology.  For this reason, and because there is no 
competent medical evidence suggesting the current disability 
is related to service, the Board finds the conclusion of the 
March 2004 VA examiner to be the most probative evidence as 
to the etiology of his current disability.

As such, the Board finds that the preponderance of the 
evidence is against the claim of service connection for 
tinnitus and the doctrine of reasonable doubt is not for 
application.  See 38 C.F.R. § 3.102 (2008).  

	b. Residuals of right hand injury

The Veteran contends that service connection is warranted for 
residuals of a right hand injury.  In his June 2004 notice of 
disagreement, the Veteran reported that he suffered a shell 
fragment wound (SFW) of his right hand and has developed 
problems with his grip and experienced loss of use of his 
hand.  

Information created by the Surgeon General from hospital 
admission cards shows that the Veteran was admitted in 
September 1944 for a wound to the hand with no nerve or 
artery involvement.  Causative agent was artillery shell, 
fragments, afoot or unspecified.  Medical Board proceeding 
dated in December 1944 indicates the Veteran received a small 
wound of the right hand and was thrown out of the foxhole.  

On VA examination in March 2004, the Veteran reported a wound 
to the dorsum of the right hand.  Nothing was broken or 
fractured and the wound was abraded and cleaned up.  He 
cannot find the wound in the dorsum of the hand although 
there was a small scar over the lateral side of his finger of 
that hand.  He has been able to use his hand normally for all 
of these years.  Repetitive use does cause a little bit of 
increasing soreness, pain and tenderness.  He is right handed 
and is able to grip, grasp, and function with it.  Physical 
examination of the right hand showed a small scar laterally 
over the fifth metacarpal.  The examiner did not see any 
scars dorsally over the fourth or fifth metacarpal.  There 
was no other swelling or deformity.  He had full complete 
range of motion in all of the fingers and thumbs to the hand.  
Grip, grasp and dexterity were good.  There was normal 
flexor/extensor function in the hand.  Final diagnosis was 
residual injury, right hand.  

At the February 2005 DRO hearing, the Veteran reported that 
he received a Purple Heart for a shrapnel wound to his hand.  
He indicated that they thought he broke the bone but x-rays 
showed that he did not.  

At the February 2009 videoconference hearing, the Veteran 
reported that his right hand was wounded in service.  He 
indicated that he does not get treatment for his right hand 
but occasionally the fingers get sore and it swells up some.  
He testified that he used to have a scar but it is gone now.  
He indicated that he has problems moving it, like rheumatism.  

Evidence of record shows that the Veteran suffered a combat 
injury to his right hand and the examiner provided a current 
diagnosis of residual injury, right hand.  The Board 
acknowledges that the physical examination appears largely 
within normal limits and that the diagnosis is quite vague.  
Notwithstanding, the Veteran reported continued symptoms to 
include soreness, tenderness, and pain following repetitive 
use and resolving reasonable doubt in the Veteran's favor, 
service connection for residuals of a right hand injury is 
warranted.  See 38 C.F.R. § 3.102 (2008).  Medical evidence 
does not show a current diagnosis of right hand arthritis or 
that any such disability manifested to a compensable degree 
within one year following discharge from service.  

Increased evaluations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007).  Evaluation of a service-connected disorder 
requires a review of a veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2008).  If there is a question as to which 
evaluation to apply to a veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2008).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  See 38 C.F.R. § 4.126 
(2008). 

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2008).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127; see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

	a. PTSD

Rating decision dated in May 2004 granted service connection 
for PTSD and assigned a 30 percent evaluation.  In his June 
2004 statement, the Veteran indicated that the evaluation for 
PTSD was too low and he requested that VA consider an 
increase.  The RO considered this a new claim for increase 
for PTSD and advised the Veteran as such.  The Veteran's 
representative responded that he intended the prior 
correspondence to be a notice of disagreement and the Veteran 
subsequently submitted a timely notice of disagreement with 
the evaluation assigned at the time of the initial grant.  

PTSD is evaluated pursuant to the General Rating Formula for 
Mental Disorders.  A 30 percent evaluation is warranted when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The symptoms listed in the rating schedule are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

With regard to the Global Assessment of Functioning (GAF) 
scores assigned, the Board notes that the GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness. Carpenter v. Brown, 8 Vet. App. 240 (1995).  
According to the American Psychiatric Association's DSM-IV, 
GAF scores from 51 to 60 indicate moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social or occupational 
functioning (e.g., few friends, conflicts with peers and co- 
workers).  GAF scores of 41 to 50 indicate serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social or 
occupational functioning (e.g., no friends, unable to keep a 
job).  GAF scores of 31 to 40 indicate some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).

VA records show that in August 2003, the Veteran had a 
positive PTSD screen.  The examiner also noted significant 
signs and symptoms of PTSD with flashbacks, nightmares, and 
anxieties.  The Veteran's family stated that he fights in his 
sleep.  On psychiatric consultation in September 2003, the 
Veteran reported some memory changes over the past year.  His 
primary concern was disturbing nightmares.  Affect was mildly 
constricted and mood was euthymic.  He denied suicidal 
ideation.  GAF scale score was 58.  The Veteran underwent 
initial psychiatric evaluation in December 2003.  He reported 
nightmares and difficulty sleeping.  He does not like crowds 
and gets anxious.  He is quick to anger.  He is getting 
forgetful and concentration is decreased.  He had suicidal 
thoughts about six months prior.  He described traumatic 
military experiences and he does have intrusive thoughts and 
memories.  On mental status examination, affect was full and 
mood was good.  Insight was fair and judgment was good.  
Diagnosis was PTSD.  The examiner noted that he has probably 
had PTSD since military service and appears to have coped by 
working and isolation.  He was having increased symptoms 
since regular exposure to Iraqi war news.  GAF was 45.  He 
was started on medication.  

Statement from the Veteran's spouse indicates that the 
Veteran has terrible nightmares and has hit and kicked her in 
his sleep.  At times, he has jumped completely out of bed.  
She reported that he has been very depressed with anxiety 
attacks.  She indicated you have to be careful what you say 
or he gets worked up and out of hand.  Statement from the 
Veteran's daughter reports the Veteran has a long history of 
not wanting to be around others and indicates that he suffers 
from nightmares.  

On VA follow up in January 2004, the Veteran reported that he 
was still having trouble sleeping, nightmares, and thrashing 
about.  Mood was reported as poor by his family and his 
daughter confirmed that he was very short-tempered.  On 
mental status examination, mood was irritable.  Medication 
was increased.  The Veteran underwent additional VA 
assessment in February 2004.  He reported continued PTSD 
symptoms.  He has a good relationship with his wife and 
family but dislikes when his grandchildren act like they are 
fighting and this makes him nervous and he yells and leaves 
the house.  On mental status examination, the Veteran was 
anxious.  He prefers to be alone and although he has various 
memberships, he is not active in groups.  He reported a past 
history of suicidal thoughts.  Mood was depressed and affect 
was anxious.  It was noted that he experiences auditory, 
visual, tactile, and olfactory hallucinations all related to 
his military experiences.  Judgment appeared appropriate and 
insight was moderate.  GAF was 50.  

On VA examination in March 2004, the Veteran reported 
traumatic military events.  He has recurrent distressing 
dreams and nightmares.  Some days he feels it is not worth 
living.  He avoids crowds, is detached from others, and has 
trouble talking with people.  His sleep is disrupted.  The 
Veteran described himself as constantly nervous and he 
becomes distressed over small issues.  He is able to meet his 
activities of daily living.  During the clinical interview, 
the Veteran was very polite but seemed to ramble in his 
speech and had to be re-focused a few times.  He had 
difficulty recalling dates, but was quite verbal.  Although 
he was understandable, there was a slight slur to his speech.  
He acknowledged suicidal ideation on occasion.  He also 
acknowledged auditory and visual hallucinations, but these 
surrounded awakening from sleep.  Judgment and insight were 
fair, but he did not seem to be able to communicate his ideas 
very clearly.  Testing revealed that his current anxiety 
status was severe.  Diagnosis was prolonged PTSD.  GAF was 
51.  

On follow up in April 2004, the Veteran's daughter said he 
was more irritable, short tempered, and with poor sleep and 
memory.  He had been feeling suicidal almost daily but knows 
it is not the thing to do.  On mental status examination, 
affect was blunted and insight and judgment were fair.  GAF 
was 55.  In August 2004, the Veteran reported that he was 
still waking up a lot during the night.  He was feeling 
depressed and thinks about suicide.  His daughter-in-law 
indicated he was more confused than usual.  On mental status 
examination, mood was depressed.  Insight and judgment were 
reported as good.  GAF was 55.  

Private records dated in August 2004 note the Veteran was 
having difficulty remembering things.  

At the February 2005 DRO hearing, the Veteran reported that 
he dreams about combat.  He has bursts of anger and lashes 
out.  He also complained of memory problems.  

The Veteran was seen for medication follow up in July 2006.  
He indicated that he was not doing good and that his nerves 
were bad.  He was depressed, moping all of the time, and felt 
irritable.  On mental status examination, the Veteran was sad 
and tearful.  Mood was depressed and affect was appropriate 
but constricted.  Insight and judgment were good.  It was 
noted that he had suicidal ideas in the past and his son took 
the guns away.  GAF was 40.  On medication review in 
September 2006, it was noted that the Veteran recently 
suffered from dementia and according to his daughter, he was 
more preoccupied with his past, particularly his war time 
memories.  On mental status examination, he appeared 
preoccupied and he related superficially.  Speech was 
coherent but often irrelevant.  Affective response was 
irritable and angry quickly.  Mood was irritable.  Judgment 
was impaired and insight was partially present.  The examiner 
noted that he appeared to be experiencing early stage of 
dementia.  GAF was 50.  Notes dated in October 2006 indicate 
the Veteran's problems with PTSD were surfacing even more.  
On follow up in December 2006, the Veteran's granddaughter 
noted that he had been more agitated lately.  He presented 
with nervousness and restless feeling.  He alluded that he 
was entitled to increased compensation.  On mental status 
examination, the Veteran's speech was often irrelevant and he 
was preoccupied with his wartime experience and was unhappy 
with current compensation.  Judgment remained impaired.  It 
was noted that his spouse had recently passed away but he was 
unable to verbalize his grief.  The Veteran was continued on 
medication with Ativan added temporarily.   

At the videoconference hearing in February 2009, the Veteran 
reported dreams and nightmares with falling out of bed.  His 
son testified that the Veteran cannot stand loud noises and 
once in a while his temper flares.  He does not like to be in 
large crowds.  The Veteran feels depressed and wants to be 
left alone.  He thinks about suicide.  He lives by and takes 
care of himself, but his daughter lives very close and helps 
out with laundry and cooking and kind of takes care of him.  
The Veteran does not interact much outside of the family.

On review, the evidence shows that the Veteran suffers from 
continued sleep disturbances, nightmares, 
anxiety/nervousness, depression, and suicidal thoughts.  He 
is very preoccupied with his wartime experiences.  The Board 
acknowledges that the Veteran is able to maintain 
relationships with his family for the most part; however, he 
is frequently irritable, has problems with his temper, and 
tends to isolate socially.  He appears largely unable to 
maintain an effective relationship outside of the family.  
The record also shows that his judgment, insight, and memory 
are worsening.  Review of the records shows GAF scores 
ranging from 40 to 58, indicating moderate to major 
impairment in functioning.  Considering all evidence of 
record, the disability related to the Veteran's PTSD more 
nearly approximates the criteria for a 70 percent evaluation.  
See 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2008).  In making this determination, the Board finds the 
statements and testimony of family members highly probative.  

The Board acknowledges that the medical evidence suggests the 
possible onset of dementia.  On review, however, the 
examiners have not differentiated which symptoms, if any, are 
related to dementia versus PTSD.  The Board is mindful that 
when it is not possible to separate the effects of the 
service-connected condition from any nonservice-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
be resolved in the claimant's favor and that such 
manifestations be attributed to the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Evidence of record does not demonstrate total occupational 
and social impairment due to PTSD and an evaluation greater 
than 70 percent is not warranted.  There is no evidence of 
gross impairment of thought processes, persistent psychoses, 
or persistent danger of hurting self or others.  
Additionally, the evidence shows that for the most part, the 
Veteran is able to perform the activities of daily living.

The Board has considered whether the Veteran is entitled to a 
staged rating.  See Fenderson, supra.  At no time during the 
pendency of this appeal has the Veteran's service-connected 
PTSD been more than 70 percent disabling.  As such, a staged 
rating is not warranted.

	b. Residuals of left foot injury

Rating decision dated in May 2004 granted service connection 
for residuals of injury to the left foot, fractured first, 
second and third toes and assigned a 10 percent evaluation.  
The Board observes that the RO readjudicated this issue and 
continued the 10 percent evaluation in a March 2007 rating 
decision.  Notwithstanding, the RO apparently accepted 
testimony from the February 2005 DRO hearing as a notice of 
disagreement with the assigned evaluation and furnished a SOC 
on this issue in April 2007.  Thus, the appeal stems from the 
initial grant of service connection.  

The RO initially evaluated the Veteran's left foot disability 
under Diagnostic Code 5276, but later changed this to 
Diagnostic Code 5284 in a March 2007 rating decision.  Under 
this code, foot injuries are evaluated as follows: moderate 
(10 percent); moderately severe (20 percent); and severe (30 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2008).  
Actual loss of the use of the foot warrants a 40 percent 
evaluation.  Id.  The words "moderate," "moderately 
severe" and "severe" are not defined in the rating 
schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just." See 38 C.F.R. § 4.6 
(2008).

Private records show the Veteran was hospitalized in 
September 2002 for left foot abscess and cellulitis.  

VA records show that the Veteran was seen in podiatry 
consultation in September 2003.  He reported seeing a private 
podiatrist where he receives nail care and diabetic shoes.  
He reported that he broke digits 1-3 during service.  
Objectively, digits 1-3 were deformed.  Assessment included 
deformed digits 1-3 left secondary to trauma.  

On VA examination in March 2004, the Veteran reported that he 
dropped an object on his foot many years ago and fractured 
his toes.  The examiner noted significant shortening and 
clawing.  He has pain, soreness, and tenderness over the 
great toe, second toe and third toe of the left foot.  He 
wears orthotics.  Prolonged standing and walking more than 30 
minutes causes increasing ache, pain, soreness, and 
tenderness.  Physical examination of the left foot showed a 
little bit of deformity of the interphalangeal (IP) joint to 
the great toe.  There was some shortening of the third toe 
with some clawing that was not correctable.  He could raise 
onto his toes and heels.  There was tenderness and soreness 
over the metatarsals as well as pain and tenderness to 
palpation over the first, second, and third toes.  No other 
swelling deformity was noted or identified.  Diagnosis was 
residual injury, left foot with fractured first, second and 
third toes.  

At the February 2005 DRO hearing, the Veteran indicated that 
he thought the VA evaluated his left foot and toes wrong.  He 
reported that his big toe was bigger than his thumb.  

The Veteran most recently underwent a VA feet examination in 
December 2006.  He complained of pain, stiffness and 
swelling.  He reported a lack of endurance or fatigability 
after approximately 50 feet and reported that the pain while 
lying or sitting can still be sharp.  He wears a wider shoe 
and has an orthotic.  On examination, there was deformity of 
the first three digits.  The third digit was shorter and 
clawed.  There was deformity at the IP joint of the great 
toe.  He was unable to walk on toes or heels and there was 
limited motion with dorsiflexion.  All three toes had 
tenderness to palpation and pain over the metatarsal heads 
and proximal metatarsalphalangeal (MTP) joints.  Left great 
toe at the first MTP joint had 45 degrees of flexion and 20 
degrees of extension and 10 degrees of flexion at the 
proximal interphalangeal (PIP) joint.  The second toe had 25 
degrees of flexion and 15 degrees of extension.  The third 
toe was difficult to measure and movement was 10 degrees of 
flexion and 5 to 10 degrees of extension.  The toenails were 
thickened and yellow.  There was painful motion and 
tenderness, but no swelling noted.  Standing and walking 
aggravate the condition and the Veteran uses a cane to 
displace his weight to the right foot.  He also has a wheeled 
walker.  After repetitively flexing and extending, testing 
for pain, weakness, fatigability and incoordination showed no 
change in range of motion of the toes but there was pain.  X-
ray of the left foot showed no recent fracture or 
dislocation; but there was dislocation of the middle 
phalanges over the proximal phalanges of the third digit; 
minimal to moderate degenerative arthritic changes.  
Diagnosis was residuals, left foot fractured first, second, 
and third toes with moderate arthritis.  

Considering the x-ray findings of dislocation of the middle 
phalanges over the proximal phalanges of the third digit and 
minimal to moderate degenerative arthritic change; and 
objective deformities of the first three digits, limited 
motion, and pain and tenderness, the Board finds that the 
disability picture associated with the Veteran's left foot 
disability more nearly approximates a moderately severe 
impairment and a 20 percent evaluation is warranted.  
Objective evidence, to include consideration of functional 
impairment, does not support a finding of severe disability 
and a 30 percent evaluation is not warranted under Diagnostic 
Code 5284.    

The Board notes that additional codes pertaining to the foot 
provide for evaluations greater than 20 percent.  These 
include Diagnostic Code 5276 (flatfoot), Diagnostic Code 5278 
(claw foot), and Diagnostic Code 5283 (malunion of or 
nonunion of tarsal or metatarsal bones).  Medical evidence 
does not show flatfoot or malunion/nonunion of the tarsal or 
metatarsal bones on the left and Diagnostic Codes 5276 and 
5283 are not for application.

Under Diagnostic Code 5278, a 30 percent evaluation is 
warranted for unilateral claw foot (pes cavus) with marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, marked varus 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5278 (2008).  
Examinations of record show clawing at the third toe; 
however, there is no evidence of dropped forefoot or 
involvement of all toes and the criteria for a 30 percent 
evaluation under this diagnostic code are not met or more 
nearly approximated.  

The Board has considered whether the Veteran is entitled to a 
staged rating.  See Fenderson, supra.  At no time during the 
pendency of this appeal has the Veteran's service-connected 
left foot disability been more than 20 percent disabling.  As 
such, a staged rating is not warranted.

The Board has also considered separate disability ratings for 
the toes based on the findings of arthritis.  Diagnostic Code 
5003 provides that degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.). When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned.  Note (1) to Diagnostic Code 5003 states that the 
20 and 10 percent ratings based on X-ray findings, above, 
will not be combined with ratings based on limitation of 
motion.  Id.  

The Board notes that under the Rating Schedule there is no 
potentially applicable diagnostic code that pertains 
specifically to limitation of motion of the toes.  
Furthermore, the impairment resulting from the Veteran's 
arthritis in his toes was considering in awarding the 
increased rating of 20 percent under Diagnostic Code 5284; 
thus, the Board finds that the award of a separate 10 percent 
under Diagnostic Code 5003 would violate the rule against 
pyramiding.  38 C.F.R. § 4.14 (2008).

Regarding the Veteran's claims for increase, the Board has 
also considered the potential application of other various 
provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Veteran's PTSD and left foot disability have not 
been shown to cause marked interference with employment 
beyond that contemplated by the Schedule for Rating 
Disabilities.  In this regard, the Board notes that the 
Veteran has been retired for many years, and the symptoms and 
manifestations of his disabilities have been shown to be 
unusual or different than those contemplated by the rating 
criteria.  Additionally, the Veteran is not frequently 
hospitalized for PTSD or his left foot disability and the 
Board finds that the requirements for referral for an 
extraschedular evaluation are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER

Service connection for tinnitus is denied.

Service connection for residuals of a right hand injury is 
granted.  

An initial 70 percent evaluation, and no more, for PTSD is 
granted, subject to the laws and regulations governing the 
award of disability benefits.

An initial 20 percent evaluation, and no more, for residuals 
of injury to the left foot, fractured first, second and third 
toes with arthritis is granted, subject to the laws and 
regulations governing the award of disability benefits.  


REMAND

The Veteran argues that service connection is warranted for 
his right knee and left ankle, contending current disability 
related to in-service injuries.  The Veteran has not been 
provided VA examinations with regard to these claims.  

Pursuant to the VCAA, the duty to assist includes providing a 
VA examination when necessary.  See 38 C.F.R. § 3.159(c)(4) 
(2008).  The case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

At the February 2005 DRO hearing, the Veteran reported that 
he hurt his knee at the same time as he injured his right 
hand.  At the February 2009 videoconference hearing, the 
Veteran reported that he hurt his left ankle stepping in a 
hole and twisted it.  He reported that he went to sick call 
for it and he thought this was while he was in Italy.  He 
also reported that he twisted his right knee.  

Available service records do not show treatment for right 
knee or left ankle disabilities.  Pursuant to 38 U.S.C.A. § 
1154(b) (West 2002 & Supp. 2007), combat veterans may 
establish service incurrence of a disease or injury through 
satisfactory lay or other evidence which is consistent with 
the circumstances, conditions or hardships of service, even 
in the absence of official record of such incurrence.  See 
also 38 C.F.R. § 3.304(d) (2008).  Evidence of record 
confirms the Veteran is a combat veteran and his report that 
he injured his right knee at the same time he wounded his 
right hand is consistent with being thrown from a foxhole and 
an in-service right knee injury is conceded.  Regarding the 
left ankle, the Veteran has not specifically asserted that 
this occurred during combat.  However, it was reported to 
have happened while in Italy during a period of war and the 
Board has no reason to doubt the Veteran's credibility with 
regard to this reported injury.

Medical evidence of record does not show current disability 
related to the Veteran's left ankle and right knee.  
Notwithstanding, the Veteran appears to be reporting symptoms 
of current disability and at the videoconference hearing, the 
Veteran's son testified that he remembers the Veteran talking 
about his joint pains as he was growing up.  He agreed that 
the complaints were not something that appeared when the 
Veteran got older.  Thus, there appears to be evidence of 
continuity of sypmtomatology.  

Considering the circumstances of this case, the Board finds 
that the criteria for a medical examination and opinion are 
met.  See 38 C.F.R. § 3.159(c)(4) (2008); McLendon, supra.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Schedule the Veteran for an 
appropriate VA examination for his claimed 
left ankle and right knee disabilities.  
All necessary diagnostic tests and x-ray 
examinations should be completed.  The 
claims file should be provided to the 
examiner for review, and the examiner 
should note that it has been reviewed.  
The examiner is requested to provide 
opinions as to: (a) whether the Veteran 
has a current left ankle disability, to 
include arthritis, that is related to the 
reported twisting of his left ankle during 
service or to service-connected left foot 
disability; and (b) whether the Veteran 
has a current right knee disability that 
is related to the reported in-service 
injuries.  In this regard, the examiner 
should be advised that the Veteran is a 
combat Veteran and information in the 
claims files shows that he was thrown from 
a foxhole in September 1944.  
        
It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the 
issues of entitlement to service 
connection for left ankle and right knee 
disabilities.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided with 
a SSOC.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


